DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Sep 2022 has been entered.
Prosecution on the merits of this application is reopened on claims 1–20, considered unpatentable for the reasons set forth below.

Status of the Claims
Examined herein: 1–20

Priority
In this action, all claims are examined as though they had an effective filing date of 5 Mar 2020.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or changes to the priority claims of this application.

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities: at the end of these claims, the phrase "performing 3-dimensional interpolation [of? with?] the observation cells" is missing a preposition.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1, 8 and 15 recite "performing blind tests".  The claim does not distinctly claim the subject matter of the invention, because it is not clear what "blind" applies to, or more precisely, what entity involved in the test is blinded; i.e. unaware of the test conditions.  In an experiment, the subject of the experiment, the performer of the experiment, or both (i.e. a "double blind") is unaware of whether they are receiving/performing the experimental conditions, or the control conditions.  But it is not clear how testing "parameter-specific proxy models" can be performed in a blind manner, or what entity involved in the testing would be blinded.  In other words, it is not clear how "blind tests" differ from the "unblinded tests" that are presumably excluded from the claim scope.  Hereinafter, the term "blind" will be interpreted as having no meaning in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of creating "a machine learning-based proxy model used as a surrogate for process-based reactive transport modeling" (specification ¶ 0002).

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method (clms 1–7), a non-transitory computer-readable medium (clms 8–15) and a system (clms 16–20), all of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "a model of process-based reactive transport modeling"; "incorporating the observation cells into a neural network"; "training a set of parameter-specific proxy models represented by a neural network"; "performing [] tests using the set of parameter-specific proxy models"; "generating predictions using the set of parameter-specific proxy model"; and "performing 3-dimensional interpolation [of] the observation cells".
Steps of evaluating, analyzing or organizing information recited in the claims include "randomly selecting observation cells".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites an additional element that is not an abstract idea: that the method is "computer-implemented".  Claim 8 recites the additional element of "a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform" the abstract ideas.  Claim 15 recites the additional element of "a computer-implemented system, comprising one or more processors, and a non-transitory computer readable medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the processors to perform" the abstract ideas.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerization of mathematical simulations).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6, 9–13 and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Jatnieks, et al. (Energy Procedia 2016) and van der Lee, et al. (Computers & Geosciences 2003).
Claim 1 is directed to a method comprising:
(a)	"randomly selecting observation cells …"
(b)	"incorporating the observation cells …"
(c)	"training a set of parameter-specific proxy models …"
(d)	"performing blind tests …"
(e)	"generating predictions …"
(f)	"performing 3-dimensional interpolation …"
With respect to claim 1, Jatnieks teaches computer software system (top of p. 450), in which
(a)	random samples were drawn from geochemical simulation model data (bot. of p. 449); a "geochemical simulation model is executed for every grid element" (top of p. 448), and a "grid element" constitutes an "observation cell", so observation cells were randomly drawn from a reactive transport model
(b)	creating a set of machine learning surrogate models using the random sample (bot. of p. 449); the machine learning model can be a Bayesian Regularlised Neural Network model (top of p. 451); each surrogate model predicts one of seven simulation variables (bot. of p. 449)
(c)	training each surrogate model (bot. of p. 449)
(d)	validating each surrogate model using a testing data disjunct from the training data (top of p. 450)
(e)	performing reactive transport simulations using the surrogate models instead of the geochemical model (top of p. 450)
(f)	—
With respect to claims 8 and 15, Jatnieks teaches a computer system that executes the software (p. 451 § 5.2).  Jatnieks teaches that "we showed that this is possible for our scenario and that a good agreement with the simulation model results can be obtained in this case. We also showed speed benchmarks to provide a basis for estimating potential speed-up that could be obtained for larger spatial geometries using the surrogate model approach described in this paper" (p. 452 § 6).
Jatnieks teaches a 1-dimensional simulation (e.g. p. 451, Fig. 3), whereas the instant invention is directed to a 3-dimensional simulation.  Consequently, Jatnieks does not teach "performing 3-dimensional interpolation [of] the observation cells".
van der Lee teaches software for reactive transport modeling.  van der Lee teaches that this system "uses a 2D/3D FE [i.e. finite element] approach with concentration defined at the nodes and linear interpolation between adjacent nodes" (p. 268 § 3.1).  van der Lee teaches that "the module-oriented structure of the code has several major advantages such as increased efficiency in development, maintenance and testing" (p. 273 § 7).  van der Lee further teaches "another advantage is the possibility to select, at runtime, different transport models" (p. 273 § 7).
With respect to claims 2, 9 and 16, Jatnieks teaches running a simulation using PHREEQC to generate the simulation data (i.e. the training data), and executing the surrogate models using the training data (pp. 450–451 § 5.1).
With respect to claims 3, 10 and 17, Jatnieks teaches generating predictions using the surrogate models (pp. 450–451 § 5.1).
With respect to claims 4, 11 and 18, Jatnieks teaches generating the training sample data based on an initial number of random samples (bot. of p. 449).
With respect to claims 5, 12 and 19, Jatnieks teaches that the simulation parameters include dolomite, Ca, and Mg (p. 451, Fig. 3).
With respect to claims 6, 13 and 20, Jatnieks teaches testing different data preprocessing options for the training data (p. 449 § 4), which constitutes different sets of training parameters.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the system of van der Lee to use neural network surrogate models in place of geochemical models, because Jatnieks teaches that a neural network surrogate model has comparable accuracy with, but much faster computation time than, a full geochemical model.  Given that Jatnieks teaches that a comparable software system was successfully modified to use neural network surrogate models, that the system of van der Lee is designed to be modular, and that van der Lee explicitly teaches that it can be configured to use different models, said practitioner would have readily predicted that the modification would successfully result in a system that performs reactive transport modeling using a 3-dimensional finite element system, and that includes a set of neural network surrogate models for the geochemical calculations.  The inventions are therefore prima facie obvious.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jatnieks and van der Lee as applied to claims 1–6, 9–13 and 15–20 above, as evidenced by Kuhn ("Package 'caret'" 2016).
Jatnieks teaches a method of generating surrogate models for a reactive transport model.  Jatnieks teaches evaluating the trained model using simulation data separate from the training data (p. 450 § 5.1), which implicitly defines the amount or percentage of test data.  Jatnieks teaches that the models are generated using the caret package, but does not teach that this package allows defining the other training hyperparameters recited in claim 14.
Kuhn documents the features of caret version 6.0-70, the same version used by Jatnieks.  Kuhn teaches that hyperparameters for model training in caret include the percentage of training data (p. 152, parameter p), which also implicitly defines the percentage of validation data.  Kuhn also teaches that hyperparameters also include the number of hidden units (i.e. neurons) in different layers of a neural network (p. 168).
Jatnieks therefore inherently teaches these additional hyperparameters, so these claims are prima facie obvious in view of the teachings of Jatnieks and van der Lee.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Lucia, et al. (Energy Procedia 2017) and Laloy, et al. (Computational Geosciences 2019) teach surrogate models in reactive transport modeling.  Leal, et al. (Pure and Applied Chemistry 2017) and Steefel, et al. (Computational Geosciences 2015) review reactive transport modeling, Leal from a mathematical perspective, and Steefel from a software implementation perspective.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671